406 F.2d 1331
Guy ELLENBURG, Plaintiff-Appellant,v.A. L. SHEPHERD, Kenneth R. Rollins, Bobby Gene Wells andMarcus Higgins, Defendants-Appellees.
No. 18240.
United States Court of Appeals Sixth Circuit.
Oct. 25, 1968, Certiorari Denied Feb. 24, 1969, See 89 S.Ct.878.

Philip M. Carden, Nashville, Tenn. for appellant.
N. R. Coleman, Jr., Greeneville, Tenn., Milligan, Silvers & Coleman, Greeneville, Tenn., on brief, for appellees.
Before WEICK, Chief Judge.  O'SULLIVAN and EDWARDS, Circuit Judges.

ORDER

1
The motion to dismiss the appeal as to defendants-appellees, kenneth R. Rollins, Bobby Gene Wells and Marcus Higgins, is granted and the appeal is hereby dismissed as to them.


2
On consideration of the appeal as to defendant-appellee, A. L. Shepherd, the Court finds that there is substantial evidence to support the verdict of the jury and that no prejudicial error has intervened.


3
It is accordingly ordered that the judgment of the District Court be and it is hereby affirmed.